Case 4:19-cv-01438-KM Document1 Filed 08/19/19 Page 1 of 34

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN DOE

Pro Se Plaintiff

U:19-Cu IMDB

v. _ +t. CIVIL CASE NO:

(to be supplied by Clerk.
of the District Court) .

THE PENNSYLVANIA STATE

UNIVERSITY, THE PENNSYLVANIA

STATE UNIVERSITY BOARD OF :

TRUSTEES; KAREN FELDBAUM, in JURY TRIAL DEMANDED

her individual and official capacity : °

 

FILED

 

Defendants : HARRISBURG PA
: | | -
| Cay 2019
COMPLAINT Per
—~—«e : Deputy Clerk

INTRODUCTION
Plaintiff, John Doe',-a current Penn State student files this civil rights lawsuit under _
Section 1983 and the Due Process Clause of the 14th Amendment to the United States, seeking

damages and invalidation of a Conduct Prohibition sanction. This sanction and the disciplinary

record were the product of a constitutionally flawed student conduct hearing process that

 

' Contemporaneously with the filing of this Complaint, Plaintiff has filed a Motion for Permission to Proceed under
Pseudonym, seeking permission of the Court to proceed anonymously given the sensitive and private nature of the
matters alleged herein (Mr. Doe’s protected health information was improperly disclosed)! As more fully set forth in
the Motion, The University is fully aware of the actual identities of John Doe and will not be prejudiced by John
Doe’s use of those pseudonyms for public filings. ~ 7

1

 
Case 4:19-cv-01438-KM Document 1 Filed 08/19/19 Page 2 of 34

\

deprived Mr. Doe of the most basic d

NS

and defend, which made Mr. Doe impossible to prevail. In addition, Penn §

~

of providing a civil and educational environment and breached the contract

ue process protections. Penn State pro

unfair and biased tribunal and deprived Mr. Doe of meaningful opportunity

Defendant Feldbaum retaliated against Mr. Doe by invading Mr, Doe's priv

|
|

vided Mr. Doe an
to respond, explain,,. ,

ce |
tate breached its duty
with Mr. Doe. »

acy. Penn State and

Defendant Feldbaum assisted dishonest academic practice and enabled faculty misconduct.

PARTIES
1.

start law school. He is currently a second-year law student at Penn State La

State University, University Park, Pennsylvania.

2. Defendant The Pennsylvania State University (“Penn State”) is

Plaintiff John Doe is an international student, arrived at the Uni

|
| |
ted States in 2017 to

w at the Pennsylvania

I
i
a.

an educational

institution established and operated by the Commonwealth of Pennsylvania with its principal

place of business at 201 Old Main, University Park, Pennsylvania. Penn State operated under the

color of state law at all times relevant to the complaint.

3. Defendant Karen Feldbaum (“Feldbaum’’) is the interim senior

director for Office of

‘Student Conduct, the co-chair of Penn State Academic Integrity Task Force, and Member of

Behavioral Threat. Management Team. Defendant Feldbaum served as an e
. - ;

the vice provost for educational equity, liaised for the vice provost's office,

Bisexual Student Association, and the Graduate Student Coalition. Defendant Feldbaum is

responsible for Mr. Doe’s student disciplinary process. Defendant Feldbauy

. individual and official capacity.

\

xecutive assistant to |

the Lesbian, Gay, |

|

|
. . | °

m is being sued in her

|
|

|

 
Case 4:19-cv-01438-KM Documenti1 Filed 08/19/19 Page 30f 34 ~

|

. |

JURISDICTION AND VENUE _ , .
; |

|ethtes vase

1. This Court has federal question, diversity, and supplemental jurisdiction pursuant to

28 U.S.C. § 1331, 28 U.S.C. § 1332 and 28 U.S.C. § 1367 because (i) Plaintiff's claims arising

under the United States Constitution and 42 U.S.C. §§ 1983 and 1988 pursuant to 28 U.S. C. 8§

1331 and 1343: and (ii) the state law claims are so closely related to the: fe eral law claims | as to

form the same case controversy under Article Ik of the United States Constitution.

-

relief sought in this

 

2. This Court has authority to to issue the declaratory and injunctive

matter Pursuant to 28 U.S.C. 8 2201 and 2202, 42 U.S.C. § 1983, and Federal R Rules of Civil

Procedure 57 and 65.

3. This Court has venue for this claim pursuant to 28 U.S.C. § 1391. The defendants are

residents of the State in which this district is located and a substantial part of the events or |

s

omissions giving rise to the claim, including the disciplinary hearing and appeal, occurred in this

district. -

FACTS | of.

A. Defendant Feldbaum’s repeated public expression of bias against
international student before, during, and after Defendant Feldbaum
assumed responsibility of Mr. Doe’s disciplinary hearing process was
condemned by the University Senate Committee.

1. Defendant Feldbaum is the highest-ranked personnel at the Office of Student | |

Conduct: Defendant Feldbaum is the only officer from the Office of Student Conduct who also
;

serves as a member of the Penn State Academic Integrity Task Force.

2.. Defendant Feldbaum, with an interview with the assistant director of Admission

Services and Financial Aid at Penn State World Campus, stated that Defendant Feldbaum ‘meets

3
. |
| ~
104

 
Case 4:19-cv-01438-KM Document1 Filed 08/19/19 Page 4 of 34

face-to-face with some of the more serious cases or those that have been elevated by the lower
level case managers or graduate interns.” Defendant Feldbaum also stated that “the only students
I see are the students that messed] up,” acknowledged that “the nature of the work.can be very

discouraging.” Defendant Feldbaum stated that “knowing that you can respect and give respect

 

to people, even when they screw up, is important.” 2

. . oe |
3. According to the available statistics by Penn State, among 97136 enrolled students,

9888 are international students?. Among 9888 international students, 2945 students are in the

graduate program. 4 .

4. According to Penn State, Office of Student Conduct is sedicared to supporting the

_ student by "administering a process that teaches responsibility by holding students accountable

for their behavior, encourages the expression of diverse views and opinions, and validates

 

healthy choices and the concepts of individual and community respect." >

5. According to a.new job post describing Defendant Feldbaum’s current position

posted on January 21, 2019, by Penn State, Penn State’s Office of Student Conduct manages

approximately 2,700 cases at University Park, and the Senior Director provides leadership

regarding complex legal and regulatory issues for students in higher education and works closely
with many on-and off-campus partners. The Senior Director reports to an Assistant Vice
President for Student Affairs. Responsibilities will includé: Directs day-to-day operation of the

- / .
University’s conduct process, which may include the following: serving as a case manager for

 

2 https://sites.psu.edu/lauraanderson/informational-interview/

3 https://global.psu.edu/dissastats; https://stats.psu.edu/

 

* https://global.psu.edu/dissastat

5 https://studentaffairs.psu.edu/conduct

 
Case 4:19-cv-01438-KM Document 1 Filed 08/19/19 Pag

1

serious cases; overseeing the management of the administrative process; pre

e5 of 34

!
i
1
|
|

viding ongoing,

evaluation of student conduct; managing and overseeing the case assignment process; assuring

that all cases are heard in a fair, equitable, and timely manner; and managin

y

related to student conduct. Develops policy consistent with local, state, and
guidance. Serves as primary interpreter of the Code of Conduct. Oversees c
federal and state mandates. Qualifications include: understanding Student A
committed to a developmental model of student conduct on college campus

knowledge.of state and federal legal issues related to higher.education and s

knowledge of [... ] federal laws and guidance related to student conduct we

es; thorough

J
g communications

federal law and:

ompliance with

ffairs roles and }

|
|

tudent conduct;|

rk; strong verbal,

written, and interpersonal communication skills; ability to manage confidential and sensitive

situations; ability to interact comfortably with a wide range of diverse peop

students, faculty, and parents; ability to function as an integral team membe

e, including staff,

r with Student |

~ Affairs; familiarity with databases and computer software programs and commitment to

professional ethics. ° .

6. Commissioned in April 2017, Penn State Academic Integrity Task Force’s purpose

was to update outdated policies and keep up to pace with changing times. 7

7. On January 29, 2019, as the co-chair of the Academic Integrity Task Force,

Defendant Feldbaum discussed Academic Integrity Task Force’s Final Rep

Feldbaum’s proposal was to target international students, claimed internatic

“not represented disproportionately” in academic infraction cases because s

 

6

https://psu.jobs/job/85239.

7 https:// onwardstate.com/2019/01/24/ penn-state-academic-integrity-policy-nears-overha

 

ort. Defendant

nal students were

ome cultures.
r

Case 4:19-cv-01438-KM Document1 Filed 08/19/19 Page 6 of 34

“understand academic integrity differently.” ° Defendant Feldbaum’s comiment was condemned

by university-wide faculty members. Comments include singling out a group of students (here:

international students) on the prejudiced assumption that they are more likely to commit

 

infractions is wrong, especially if that assumption is directly contradicted by the data. Other
comments include certain matters handled under a “standardized university-wide” system is
“problematic,” and “ought really to be the faculty who receive training on matters of academic
integrity.”
8. On March 12, 2019, The Faculty Senate Committee on Educational Equity and |
Campus Environment wrote a response to Defendant Feldbaum’s Task Force Report. The
Faculty Senate Committee viewed Defendant Feldbaum’s proposal “could potentially reinforce

or exacerbate extant inequalities.” The Committee found “the Task Force’s report demonstrates‘a

 

notable degree of bias toward international students,” found Defendant Feldbaum’s proposal to

“isolat[e] international students from the rest of the student population has the potential to

alienate them and reinforce domestic, nativist biases held against them, resulting in the further

stigmatization of international status. ” The Faculty Senate reiterated comments made on January .

29’s senate meeting that the data provided in the report is “unclear or even double” “if

international students are really committing academic integrity violations in greater numbers

than domestic students.”
9. The Faculty Senate also found Defendant Feldbaum’s proposal “seem to use the

99 46

criminal justice system as a template,” “reflect an uneasy similarity to penal sentencing

guidelines, which treat students more as offenders than learners.” “The treatment of students as

Ne

 

§ http://senate.psu.edu/senators/standing-committees/educational-equity-and-campus-environment/meeting-minutes/

6

 
Case 4:19-cv-01438-KM Document 1 Filed 08/19/19 Pag

ND

“offenders” within our AI system has caused some faculty to misconstrue

upholding AI standards, acting more as zealous criminal prosecutors th

_ and has led, by the Task Force’s own discovery, to situations of improper a
excessive punishment.” In the Task Force’s engagement with stakeholders,

indicated that they purposefully did not take part in the Al reporting proces

offenders receive a strong set of consequences.” The Task Force also revea

system results in situations in which students accept severe penalties for mit

10. On March 12, 2019, the entire University senate voted on’comm

e 7 of 34

their role in

lan as educator:

djudication and |

some faculty

“to make sure |

S
»

 

led that “[t]he current

I
hor violations.” °
i
|

ittee’s report

responding to Defendant Feldbaum’s proposal. Thé senate chair commented, “this report touches

the lives potentially of every single student and faculty member at Penn Sta

v

report received 120 accepts, and 21 rejects and was forwarded to University

his action. !°

te.” The committee’s

President Barron for

ue

B. Counseling and Psychological Services at Penn State

student seeking help in difficult times, ensures confi
both Defendant Feldbaum, and Professor Mathews
fact.

11. Penn State promotes university's Counseling and Psychological
The law school, as well as university, promotes weekly "CAPS(Counseling
Services)" chat, and students are reassured that CAPS(Counseling and Psyc
chat meetings are "private," information discussed is "confidential." i

12. Law school actively promotes student's speaking with counselor

\

 

*. http://senate. psu.edu/senators/agendas-records/march- 12-20 19-agenda/appendix-g/
1° https://senate.psu.edu/files/2014/06/Final-Record-3-12-2019-Imwhihl.pdf
"' bettps://studentaffairs.psu.edu/counseling/wellness-services/caps-chat

7

encourage |
dentiality, and

are aware of this
|

™s/

)

Services (CAPS
and Psychological |
hological Services)

s in the law school

 

 
Case 4:19-cv-01438-KM. Document 1 Filed 08/19/19 Page 8 of 34

building about any concerns,

4
.

SN
ae
ce

\

oC
a
.
~

“

-

ee

i

Ze

MC

\ NY

A

AC A AN
— Oe

wey

AOS

 
Case 4:19-cv-01438-KM Document 1 Filed 08/19/19 Page 9 of 34

 

 
Case 4:19-cv-01438-KM Document 1 Filed 08/19/19 Page 10 of 34 .

13. Penn State Student Affairs acknowledged "participating in the c
a challenging experience for any student." |? |
14. Penn State states, "Please aware that information about a studen
services cannot be released or acknowledged without a signed release form
HIPAA." 3

15. Under Penn State Counseling and Psychological Services Notic

Penn State states: "Information shared with the therapist is held in the strictest confidence —

consistent with professional and ethical standards and state and federal law

release information without the client's signed consent except in rare instan

required by law." More specifically, under judicial or administrative procee

State states: "If you are involved in a court proceeding and a request.is mad
\

professional services we provided you or the records thereof, such information is privileged

“

under state law, and we will not release the information without your write

order. The privilege does not apply when you are being evaluated for a thir
evaluation is court ordered. You will be informed in advance if this is the c

16. Mr. Doe did not sign a release form at any time.

ny
\

17. On March 14, 2019, Defendant Feldbaum wrote an email to Mr

email system "I spoke with CAPS [Counseling and Psychological Servie

they are willing to continue to meet with you ona regular basis. For yo

sanction, you would need to sign a release so that I can verify your par

d

/

18. The university has not informed Mr. Doe any of Defendant Fel

 

V2 https://studentaffairs.psu.edu/support-safety-conduct/student-conduct/advisors-attorne
13 https://york,psu.edu/student-life/services/personal-counseling/resources-for-faculty-sta

10 —

d party or wher

ase.

ticipation.”

s

ff-fami ly

|
{

onduct process can be

t currently receiving

in compliance with ,

> of Privacy Practices,

. i
Therapists will; not
bes where sharing is

|

dings section, Penn

e about the

I
n consent, or a court

é the

39

Doe using university
es] this morning and

. -
u to complete this

baum’s misuse:of Mr.

)

 
Case 4:19-cv-01438-KM Document1 Filed 08/19/19 Page 11 of 34

Doe's confidential information.

19. In one of Professor Mathews’ syllabus, Professor Mathews wrote services provided

by University are “confidential and provided by trained professionals. J am not a trained

professional in mental health matters, but you should feel free to talk with me as well, and I will

work. with you to get you the help you need.”

|
C. Mr. Doe had multiple disagreements regarding Professor Mathews’

research ethic and his treatment of Mr. Doe and materialized the

disagreements in the email.

 

20. Mr. Doe came to the United States in 2017 for the first time to start law school. Jud

Mathews, Judkins Cooper Mathews, Judkins Mathews, ("Professor Mathews") was Mr. Doe’s

 

civil procedure professor.

21. At times relevant to this complaint, Professor Mathews was an associate professor of

law at Penn State Law and was promoted to associate dean of research and partnership on

 

Spring, 2019.

 

22. Mr. Doe helped Professor Mathews’ research during his first year in exchange for

 

Professor Mathews’ time.

23. Mr. Doe sent small gifts to his first-year law professors to celebrate his first year in
the United States. Only Professor Mathews responded overenthusiastically by asking both of his
sons to write a hand-written note to Mr. Doe.

24. Professor Mathews’ is aware of Mr. Doe’s tremendous respect toward the professor
and was flattered by Mr. Doe’s admiration.

25. Mr. Doe referred Professor Mathews as a father figure, and Professor Mathews |

acknowledged such compliment, offered to “become Mr. Doe’s protector” throughout his law

school career. Professor Mathews did not take Mr. Doe’s admiration as an issue before the. .

Hu

 
Case 4:19-cv-01438-KM Document1 Filed 08/19/19 Page 12 of 34

™ .
. 4 |

disciplinary process.

26. On April 3, 2018, Professor Mathews wrote to Mr. Doe to apologize for his

“brusque” and “upsetting” behavior after Professor Mathews got angry at Mr. Doe.

|
27. On April 22, 2018, Mr. Doe proposed to create a website under Professor Mathews’

name (“judmathews.com”) showcasing some of Professor Mathews work in one professor’s

departure party outside of law school. Professor Mathews agreed if Mr. Doe can get a good deal.

' Mr. Doe used some of his points redeemed from Lexis to purchase the domain.

|
28. On April 26, 2018, Mr. Doe informed Professor Mathews regarding the domain:

purchase transaction. Professor Mathews was unhappy with the arrangement without stating the

exact reason. Mr. Doe offered to give the domain to Professor Mathews as a gift, but Professor

Mathews refused and offered to pay using an-online broker. When Mr. Doe pointed out if Mr.
Doe accepts money, he would be in violation of federal law for purchasing a domain for the sole —
purpose of reselling, and in violation of contract with Lexis, for reselling points in exchange for
money, Professor questioned Mr. Doe that whether Mr. Doe want to anger fim or break the law

and the break the contract with Lexis. |

29. On April 27, 2018, when replying to Mr. Doe’s email that “this matter should be
discussed as soon as possible,” Professor Mathews wrote to Mr. Doe “the whole thing doesn’t

matter that much.” . |

30, On May 2, 2018, Professor Mathews agreed that he would accept the domain as a -
" |

gift, writing to Mr. Doe, “the situation is satisfactory.”

31.-On May 7, 2018, after Mr. Doe merely expressed some interest in other professor’s

writing Mr. Doe that

 

work, Professor Mathews got extremely upset, wrote an email to Mr. Doe,

he can work for another professor. |

2 )
Case 4:19-cv-01438-KM Document 1 Filed 08/19/19 Page 13. of 34

32, On May 14, 2018, Mr. Doe started working for Professor Mathews as his first-year

summer job. Mr. Doe worked on Professor Mathews’ administrative law casebook and an »
academic book right after Mr. Doe’s final exam. |
33. During Mr. Doe’s suingmer with Professor Mathews, when Mr. Doe can not find the
exact authors that correspond with Professor Mathews' assertion, Professor Mathews would
encourage Mr. Doe to make citation up because the materials are in a foreign language; therefore

no one will check.

34. On July 2, 2018, Mr. Doe stated because he was using opinion texts from the public

 

domain and doublechecking copyright issues, the process can be long and frustrating. Professor
Mathews stated he doesn’t have the energy to motivate Mr. Doe, and asked Mr. Doe to copy

directly from a commercial database (“Lexis” and “Westlaw”) and remove proprietary materials

and fake it as if such cases are from public source to save time. When Mr. Pe expressed

uncomfortableness in. this practice, stated commercial databases have typos in the old cases

 

corrected, which will make such fraudulent practice discoverable, Professor Mathews replied
that materials prepared for Penn State Law won’t receive that level of scrutiny, even though
anyone can access the materials, and Professor Mathews was thinking about contracting with a
casebook publisher. After Mr. Doe repeatedly stated his unwillingness to comply and asked for
more time so Mr. Doe can work under his ethical standard, Professor Mathews yelled he can’t
motivate Mr. Doe on this aspect and threw a pen at Mr. Doe:
35. Mr. Doe, to find a confidential support line to sort out the issues, called Counseling
and Psychological service at Penn State to seek additional support in navigating resources at
Penn State. Mr. Doe was assured that the information will be strictly confidential and was |

advised to stop working for Professor Mathews.

 
Case 4:19-cv-01438-KM Document 1 Filed 08/19/19 Page 14 of 34

36. On July 6, 2018, Mr. Doe wrote Professor Mathews that he wanted to discuss

“Monday’s pen incident.” Professor Mathews refused to discuss this matte

insisted on a video conference.

37. On July 12, 2018, Professor Mathews initiated a video confere

r over the email and

\

 

ce, which is the first

communication between Professor Mathews and Mr. Doe, since Mr. Doe wrote to Professor

Mathews regarding the pen incident, Professor Mathews told Mr. Doe that

the video chat would

 

be recorded. In the video conference, Professor Mathews stated he didn’t like Mr. Doe’s tone and

threatened Mr. Doe by stating that since this is Mr. Doe's summer job, he will have a lot of say in

Mr. Doe's future employers, stating “what can I honestly convey to an emp

loyer? Potential:

employer contacts me, it’s better from my perspective.” Professor Mathews also threatened that

he didn’t want any gap in Mr. Doe’s resume.

38. Mr. Doe believed the ethical issues could be resolved if Mr. Doe insisted on his

ethical standard and work longer hour without getting paid. Mr. Doe also felt extremely

threatened by Professor Mathews’ statement regarding Mr. Doe’s potential

employer.

39. Approaching the end of summer, Professor Mathews’ changed his idea about the

domain again, asked Mr. Doe to sel! him the domain. Mr. Doe reiterated that such a practice ~

would be breaking the contract with the provider. Mr. Doe proposed to relinquish the domain.

\

Professor Mathews strongly opposed to the idea.

\

40. On August 7, 2019, Professot Mathews and Mr: Doe agreed to terminate their
.

; Cc L
relationship. Professor Mathews agreed that Mr. Doe could use-Professor Mathews’ nickname

- “JUD” as the name of Mr. Doe’s project. On the same day, Professor Mathews abruptly asked

Mr. Doe that Mr. Doe should stop working for him, and asked to hear Mr. Doe play piano on

Thursday or Friday.

14

 
Case 4:19-cv-01438-KM Document 1 Filed 08/19/19 Page 15 of 34

|

41. Sensing another change of mind, Mr. Doe finally wrote Professor Mathews that he

should stop.any interaction with Mr. Doe, and if necessary, allow the student dean to intervene to

resolve remaining issues.

42. Because the first day of class was approaching, Mr.,Doe decided to put up a mock
website, demonstrating his next project.

43. Mr. Doe insisted on gifting the domain to Professor Mathews, without payment to

avoid hassle throughout, but for some unknown reason, Professor Mathews strongly disagreed.

44. The first day of class was August 15, 2018..

 

D. After Mr. Doe asked Professor Mathews to stop contacting him, Mr.
Doe was asked to meet with Academic dean and associate dean of the
law school. No disciplinary charges were made against Mr. Doe.

~ 45. On August 13, 2018, Keith Elkin (“Dean Elkin”), the Student Dean of Penn State

Law wrote an email to Mr. Doe, asked Mr. Doe to relinquish the domain and return research

materials to Professor Mathews. Mr. Doe was “required” to meet with Dean Elkin and Victor
Romero (“Dean Romero”), Associate Dean for Academic Affairs.
: \ ‘ : i

-46. On August 15, 2018, Mr. Doe met with Dean Romero and Dean Elkin, without an

47. In the meeting, Dean Elkin and Victor Romero asked Mr. Doe ip addition to emails,

 

advisor, to return Professor Mathews’ book.

_whether Mr. Doe communicated with Defendant Mathews in other ways. Mr. Doe replied that he
; an

and Defendant Mathews had a video conference.

48, Dean Romero and Dean Elkin asked about the pen incident and| shared that in their
|

discussion with Professor Mathews, Professor Mathews stated he could.not remember the io

I
) ‘
' 1

incident.
~ 49, Dean Romero and Dean Elkin asked whether Professor Mathews threatened to tarnish

 
Case 4:19-cv-01438-KM Document1 Filed 08/19/19 Page 16 of 34

Mr. Doe’s reputation.
~ 2
50. Dean Romero and Dean Elkin told Mr. Doe that he would not be allowed to take

Professor Mathews’ Administrative law class, as well as his other class. At law school, no other

\
professor teaches administrative law.

 

51. Following Dean Romero and Dean Elkin's instruction, Mr. Doe|relinquished the
/ Q : |
domain. Mr. Doe voluntarily provided additional paper documents to prove that he has finished

the transaction. On August 16, 2018, Dean Romero confirmed Mr. Doe’s compliance. |

52. No charge was made against Mr. Doe, and no honor code violation was found. |
| a

E Mr. Doe met with Defendant Feldbaum for the first time, a and Mr.
Doe was assured that formal conduct was not made.

53. On August 15, 2018; Defendant Feldbaum wrote to Mr. Doe to|“discuss the issuance
of an administrative directive.” Defendant Feldbaum assured “the directive is not considered

formal conduct, however, if violated, could result in formal conduct.”
5

 

54, On August 17, 2018, after Mr. Doe had a required meeting with Romero and Elkin,

Mr. Doe had. another meeting with Defendant Feldbaum. The meeting lasted 15 minutes. |
| 55. Mr. Doe was not inquired regarding the recorded video in response to the “pen |
incisent,” nor asked regarding Professor Mathews’ plan to tarnish Mr. Doe’s reputation,
56. Defendant Feldbaum did not explain why-a no-contact directive was issued, and what
allegations Defendant Mathews has made against Mr. Doe. Mr. Doe expressed Defendant :
Lo
Mathews should not contact him.

57. Mr. Doe was given a “notification of administrative directive.” The reason why such

a directive was issued was not disclosed in the letter, The letter was forwatded to Student F ile

and University Police. Defendant Feldbaum signed the letter.

Ne

 
Case 4:19-cv-01438-KM Document 1 Filed 08/19/19 Page 17 of 34

| !
J
f \

- 58. No charge was made © against Mr. Doe, and no honor code violation was found.

 

F. Defendant Feldbaum did not show up for the meeting that was
supposed to hear Mr. Doe’s “side of the story” and brought formal
charges over the email, when the University was closed.

|
59. On February 8, 2019, Defendant Feldbaum sent Mr. Doe an email, stating “[t]here

has been some information shared with me that is a bit concerning and I wanted to get your.

perspective.” The meeting was scheduled for February 20, 2019. |

60. On 5:32 AM, February 20, 2019, Mr. Doe wrote.an email to Defendant Feldbaum that

he will be at the student conduct office. University was closed due to heavy snow, and all |

university activity was suspended, |
61. On 10:00 AM, February 20, 2019, Mr. Doe arrived at the student conduct office at the

scheduled time. Defendant Feldbaum did not show up. On 9:48 AM, after ¢ claiming Mr. Doe
|

refused to take Defendant Feldbaum’ S phone call, ‘Defendant Feldbaum wrote she: “received
confirmation that another text message has been sent to Dr. Mathews from'you.” Defendant
; ~ |

Feldbaum added “If you wish to get help with these issues and see if there is a way for you to
_continue.in school, you need to acknowledge what you are doing and agree to get the assistance

we will require. If you do not wish to acknowledge this, I will move forward with the conduct .

process today. Although I will not be able to meet with you in person, I can complete this |
| | -

process via e-mail. Or.arrange for a phone call.”
; |

62. On 10:27 AM, Mr. Doe demanded what are the “confirmation” regarding Mr. Doe

violated the directive. Four minutes later, Defendant Feldbaum replied “that is fine,” adding she
“ha[s] a series of text messages, one just sent today, which seems timely since you were |

scheduled to meet with me today.” Defendant Feldbaum added, “I will issue the University
charge and sanction to you for failure to comply, and you may contest the sanction and take the

3
|

17 |

i

 
Case 4:19-cv-01438-KM Document1 Filed 08/19/19 Page 18 of 34

case toa hearing.”

63. In‘the emails forwarded by Defendant F eldbaum, Professor Mathews shared a
screenshot, from which a text message was received on 9:12 AM of February 20, 2019. Twenty:
two minutes later Professor Mathews captured the screenshot of the text message, on 9:34 AM of »
February 20, Professor Mathews wrote an email to Defendant Feldbaum, Dean Elkin and Dean
Romero, stating “[j]ust received the attached text message. I.would like to follow up as soon as 1s
convenient.” - | |

64. Mr. Doe denied any association with these text messages and reiterated that Mr: Doe
did not initiate any contact with Professor Mathews since the no contact directive was issued.

_ 65. On 10:40 AM, Defendant Feldbaum wrote, “This is the information I will use to

consider your charges. You may respond right now if you have more to say. If not, I will send
you the charges,”

66. On 10:50 AM, Defendant Feldbaum issued the University sanction based on
Professor Mathews’ assertion that he received one “anonymous” text and he believes it is from
Mr. Doe. No other contact between Mr. Doe and Professor Mathews was alleged.

67. Mr. Doe received a “conference summary form,” in which “as there was sufficient
information to reasonably support a Code of Conduct violation, a sanction 3) has also been

recommended.”

 

68, Mr. Doe was charged with a code violation for “failure to comply with directive or
condition,” and additional sanction was a “counseling assessment” in which ‘fcounseling and
psychological services will provide 1-session “initial consultation” for students referred by OSC
to discuss their options for ongoing treatment as needed.” And “conduct probation with transcript

notation” which Mr. Doe’s transcript will reflect this sanction until December 20, 2019.

18

 
|
Case 4:19-cv-01438-KM Document1 Filed 08/19/19 Page 19 of 34

69. According to the Penn State Code of Conduct & Student and Student Organization
: i ‘
Conduct Procedures, Conduct probation is the sanction right below Conduct suspension and is

the above Conduct conversation and Conduct warning. Also under the policy, Penn State states

 

“Conduct probation may be recorded on a student’s official University transcript when, either

due to the serious nature of the offense or when a student’s conduct history) is significant, the

 

Office of Student Conduct determines a notation is merited. ”

 

{ .
70. On 4:53 PM, February 20, 2019, Defendant Feldbaum wrote, “I/ think you may have

, |
already decided to contest the charge. But you don't need to submit a decision until Monday.

And you may want to speak with others about that decision.” Under the university student »
information management system, and the law school.academic mentor matching program, Dean
Romero is Mr. Doe’s advisor.

71. On 8:32 AM, February 28, 2019, Defendant Feldbaum wrote, “T also think you could
find some support from CAPS(Counseling and Psychological Services). And if you do connect
with them and it would be helpful, sign a release and then I can work with them also.”:

72. On March 4, 2019, Mr. Doe pointed out to Defendant Feldbaum that some of the

. screenshots provided by Defendant Feldbaum did not contain phone numbers, and requested to
reproduce the screenshots. |

73. Mr. Doe timely filed to contested the charge and requested a hearing.

74. On March 8, 2019, Defendant Feldbaum, in response to Mr. Doe’s request to record
the hearing, replied that “our procedures do not permit a recording of an raldministrative
ihJearing,” Defendant also stated Mr. Doe would not be assigned an adviser. On the same day,

Defendant Feldbaum added that “this is an educational process, not a legal] process. Our

procedures are different.” ~

 
Case 4:19-cv-01438-KM ._Document 1 ‘Filed 08/19/19 Page 20.0f 34

75. The process of “administrative hearing” was not disclosed on the code of student

conduct, and Mr. Doe had to ask specific questions regarding the process so that he can be aware

of the process. _

G. Unsatisfied that Mr. Doe was found not have violat

‘

\

1
|
i
i -
SOON

 

ed University

Code nor the Law School Honor Code, Professor Mathews continued

his attack on Mr. Doe. Mr. Doe was asked to meet
dean and associate dean of the law school for the se

with Academic

cond time. No

disciplinary charges ¥ were made Against Mr. Doe, and no honor code

violation was found.
J

76. On February 21, 2019, one day after Defendant Feldbaum char

code violation sanction, Mary Beth Aber, Co-curricular Programs Coordin

i
|
1

ged Mr. Doe witha

ator of Student °

Service sent an email to Mr. Doe, writing: “Dean Elkin and Dean Romero have requested to

meet with you Tomorrow, Friday, February 22, 2019.” :

77, On February 22; 2019, Dean Elkin and Dean Romero told Mr. Doe that Professor

~ Mathews alleged that Mr. Doe misled Dean Romero and Dean Elkin, and provided a document

produced on August 15, 2018.

78. Mr. Doe denied Professor Mathews’ allegation that he misled b

. demanded evidence. fi

i
1

oth Dean, and |

79. Dean Romero and Dean Elkin are aware that Professor Mathews explicitly asked Mr.

Doe to purchase the domain.

'. 80. Dean Romero and Dean Elkin age aware that Mr. Doe Is about to meet with >

Defendant Feldbaum because of some “texts.”

81. No honor code violation was found, and

20

Ho charges were made

against Mr. Doe. ©

 
1

|
Case 4:19-cv-01438-KM Document 1 Filed 08/19/19 Page 21 of 34
| |

5 |

H. Professor Mathews also falsely accused Mr. Doe to Defendant
Feldbaum, and Mr. Doe contested the disciplinary sanction
Defendant Feldbaum had issued. Mr. Doe met Defendant Feldbaum

for the second time to contest the charge and the sanction. Professor
Mathews appeared at the hearing to defend his assertion that the five .

text messages he received were from Mr. Doe. |
( |

82. On March 4, 2019, Mr. Doe was given “Behavioral Threat Management Team -

|
'

m, marked “nature”

Referral Form,” Professor Mathews filed on August 10, 2018, at 12:07:30 pm,

incident location” to be “University Park e- “mail »

In this 2590-word, 10-page document, the updated version of a report Professor Mathews posted
on August 8, 2019 at 5:00 AM, Professor Mathews articulated in length that how “he was :

99 66. 39 66

to be “unknown,” “urgency” to be “unsure,

uncomfortable, but I didn’t really know what to do about it” regarding Mr. Doe’s appreciation of
: | : | !
Professor Mathews’ work. Professor Mathews mentioned CAPS (Counseling and Psychological
a | | :
cy
service) 10 times in his report to describe-Mr. Doe. Professor Mathews acknowledged the |

existence ofa recorded video that he responded | to the pen incident. |
83. On March 4, 2019, Mr. Doe was given Professor Mathews’ 175

document titled “Statement to the hearing officer,” dated on February 26, jo In this

7-words, tage

document, Professor Mathews “for reasons of timing, content, and context} analyzed “it Is:

‘

difficult to imagine these [five] text[s] coming from anyone other than [Doe].” Included was that
: |

date of one message was “the first anniversary of [Doe’s] work for me as a research assistant,”

; |
the date was close to when Mr. Doe was in a meeting with Dean Romero dnd Defendant

Feldbaum, the text messages are similar to Mr. Doe’s writing style that “sometimes hard to

understand”, his belief that a “sexual or amorous” tone existed between his communication with

Mr. Doe.” Finally, Professor Mathews also wrote he is “a low-drama person.”

84, On 8:30 AM of March 12, 2019, Mr. Doe arrived at Student Conduct Office alone,

21
Case 4:19-cv-01438-KM Document 1. Filed 08/19/19 Page 22 of 34

\

without an advisor, Mr. Doe asked Defendant Feldbaum whether she has printed Mr. Doe's
evidence, and found out Defendant Feldbaum printed only part of Mr. Doe?s evidence and |
exhibits he sent to Defendant Feldbaum.
85. After Mr. Doe pointed out Defendant Feldbaum did not print out some of Mr, Doe’s
documents and exhibits, Defendant Feldbaum printed out the remaining document.
86. Defendant Feldbaum asked Mr. Doe whether Mr. Doe would be comfortable sitting in
the waiting area with Professor Mathews. Mr. Doe stated he wouldn’t, and|was guided to -
Defendant Feldbaum’s office to wait for the hearing. .
87. Francesco Costanzo (“Dr. Castanzo”) appeared in the hearing with Defendant.
Feldbaum. | |

88. In the meeting, Defendant Feldbaum and Dr. Castanzo used Professor Mathews’

f

a“

statement to question Mr. Doe. Mr. Doe’s statement was ‘not used in the meeting.

89. Mr. Doe was explaind regarding the domain transaction that Mr. Doe always agreed
to give the domain to Professor for free, and for some unknown reason Professor Mathews
refused. Both Defendant Feldbaum and the other office fully understood and nodded. No

question was being asked regarding Mr. Doe’s explanation.

 

90. Mr. Doe explained his statement to the hearing officer, including the phone numbers

in the screenshot belongs to several living people, and such information can easily be discovered
using google search. One phone number belongs to a business. Therefore, unlike what Professor

Mathews asserts that they are “anonymous.” In addition, Mr. Doe pointed out the phone numbers

have similar or identical area code as Professor Mathews’ phone number, frees Mathews’

phone number is public. Finally, Mr. Doe pointed out Professor Mathews éven responded to one

phone number, stating that the number belongs to a colleague, indicating that these numbers are

22

 
Case 4:19-cv-01438-KM Document 1 Filed 08/19/19 Page 23 of 34

 

 

not anonymous but are merely phone numbers that Professor Mathews didn’t recognize.
91. After Mr, Doe’s presentation, Professor Mathews started his presentation. He stated
that he never received any junk messages in his life, said he never asked Mr. Doe to purchase a
domain, which was in stark contrast with his statement in “Behavioral Threat Management Team
Referral Form.” i
92, After Professor Mathews finished his presentation, Professor Mathews asked :
. Defendant F eldbaum out before the hearing was adjourned..The room was left with Mr. Doe and

Dr. Castanzo for 15 minutes. After Defendant Feldbaum returned, Mr. Doe reiterated that he had

no problem with any other faculty whatsoever, and he had started working for another professor.

 

I. Right after Mr. Doe’s disciplinary contest hearing, Defendant
Feldbaum pressured Mr. Doe to allow Professor Mathews to use Mr.

Doe’s contribution in Professor Mathews’ book.

 

93. Immediately after the hearing was adjourned, Defendant Feldbaum asked Mr. Doe to

i
I

come to her office and pressured Mr. Doe-to allow being acknowledged in Mathews’ book, and

allow Professor Mathews to use his contribution.

94, Defendant Feldbaum stated to Mr. Doe that an acknowledgment i is like thanking your

parent in front ofa book, showed Mr. Joe a book had a page reads “thanks to mom,’ " pressured

Mr. Joe to agree to be acknowledged { in Professor Mathews’ book before the finding of the

|
: a
hearing was revealed.

95. Mr. Doe stated his concern regarding such practice, stated “thanking parents” is

fundamentally different from thanking one of the research assistants who has contributed to the

 

book. Mr. Doe also stated a lot of laws that he researched has updated, which requires him

updating some of his research findings. Defendant Feldbaum strongly disagreed with Mr. Doe,

f

stated Mr. Doe was making a simple matter complicated.

23
Case 4:19-cv-01438-KM Document1 Filed 08/19/19 mee of 34

J. Four hours after the disciplinary hearing, Mr. Doe received an email
titled outcome of the case, in which new speculation regarding
Professor Mathews’ text was made, and Mr. Doe was found
responsible of violating the administrative directive. _

- |

96. On 3:47 PM, March 12, 2019, Defendant Feldbaum wrote Mr. Doe that Defendant
received a report from Dr. Castanzo, who is the supposed administrative he aring officer.
Defendant wrote, “his sanction is conduct probation through Fall 2019 with concurrent

counselling at CAPS(Counseling and Psychological Services.” (Defendant Feldbaum’s typo was

 

not corrected.)
97. Titled “2019-03-12-AdministrativeHearingReport,” under rationale for Mr. Doe's
violation of directive, the officer wrote Mr. Doe engaged ina practice called “Called ID |
Spoofing,” in which the officer wrote such deception “is readily available to anyone who has a
minimum computer/smart-phone savvy.” Based’on Mr. Doe’s mere assertion that these number

belongs to a list.of people, the officer concluded: “Mr. Doe’s credibility is questionable.” :

 

98. “Called ID Spoofing” was not mentioned in the hearing.

99. Under the document’s file property, the report has a revision number of “2”.

!

100. This report, containing 1041. words, was created twenty-five minutes before

 

Defendant Feldbaum wrote the email. |

101.- The document was created by Dr. Costanzo but was modified by “Karen

Feldbaum.”

24

 
|
Case 4:19-cv-01438-KM Document 1 Filed 08/19/19 © “ 25 0f 34.

i

 

K. Mr. Doe expressed he can’t accept responsibility for something that
he didn’t do and demanded evidence for the newest speculation that
Mr. Doe fraudulently used multiple people’s phone, number to send

texts to Professor Mathews. As a retaliatory act, » Defendant
Feldbaum told Mr. Doe she obtained Mr. Doe’s protected health
information by spoke with Counseling and Psychological service of ;

Penn State.

 

102. On March 12, 2019, at 4:27 PM, Mr. Doe expressed his disagreement with the

outcome and the explanation for the sanction. On 10:00 PM, Defendant Feldbaum wrote, “it is

import to note that this [is] one of our lowest sanction that may be assigned. And since vou are

already meeting with CAPS(Counseling and Psychological Service), it was intended to support

~ what you are doing already.” In addition, Defendant Feldbaum also stated (‘there is no notation

. _\
ona transcript, nor does this sanction impact your student status,” “T still understand you are

upset,” “I would be happy to meet with you.”

103. On March 14, 2019, at 3:35 PM, Defendant wrote: “I spoke with

CAPS(Counseling and Psychological! Services) this morning and they are willing to continue to

(

meet with you on a regular basis.” ne

 

L. One day after Professor Mathews appeared on n Mr. Doe’s
disciplinary hearing, Professor Mathews, via Defendant Feldbaum
asked to acknowledge Mr. Doe in his next book, admitted that he
omitted Mr. Doe’s acknowledgment from his casebook, and to be
allowed to use Mr. Doe’s research contribution. Mr. Doe requested
that the entire matter to be disclosed in his book on delete any part
that Mr. Doe has contributed and remove Mr. Doe/s
acknowledgment. No response was provided. In the published book,
Professor Mathews did not acknowledge Mr. Doe’ , yet still used Mr.

Doe’s research.

104. On March 13, 2019, Defendant Feldbaum forwarded part | Professor Mathews”

email, with title and some portion omitted. Professor Mathews’ wrote Mr. |Doe “will have to

25 ! |
Case 4:19-cv-01438-KM Document 1 Filed 08/19/19 Page 26 of 34

f

decide whether or not he wants to be acknowledged based on these materials. Either way, it's

fine with me.” In addition, regarding his already in use Administrative Law casebook, Professor

Mathews’ wrote “there is no acknowledgments page” because he can’t add f page on the online

casebook platform, Professor Mathews admitted he failed to acknowledge Mr. Doe’s name in the

Administrative Law casebook that is already in use. — |

105. On the same email, Professor Mathews attached an acknowledgment page and

table of contents of his book with the email, which was forward by Defendant Feldbaum. In the

| . >

mock acknowledgment page, Mr. Doe’s name was present.
106. Mr. Doe’s contribution to his book was mainly researching Asian language

materials. In addition, because of Defendant Mathews’ limited German skills and the existence

of extensive German legal issue analysis in Asian countries, Mr. Doe also assisted in finding

some Asian scholar’s analysis of German legal issues. -
\ |

107. Mr. Doe replied that since almost one year has passed since he submitted his
research memo, he had to update the law. Defendant Feldbaum forwarded Mr. Doe’s email to

Professor Mathews. oo .

108. No response was provided to Mr. Doe regarding Professr Mathews’ dishonest

oN |

109. Professor Mathews’ book “Proportionality Balancing and Constitutional

Governance: A Comparative and Global Approach,” co-authored by Alec ptone Sweet was be

academic practice.

published by Oxford University Press in 2019. . |

110. Inthe published book, Mr. Doe’s name was omitted from the acknowledgment,

but Mr. Doe’s contribution was included in the book.

 

lll. Professor Mathews’ casebook on Administrative Law was published on

26 . |:
Case 4:19-cv-01438-KM Document 1 Filed 08/19/19 Page 27 of 34 *

-
NO

chartacourse.com, an online casebook platform, and was used by students i

Spring 2019 semester. Students’ are paying thirty dol
\

M. In addition to attacking Mr. Doe in front of University Students:

lars to gain access to the casebook.

n his classroom in

|
|
|
9

_ affairs officer and Law School academic dean, student dean,
Professor Mathews attacked Mr. Doe’s in his classroom, and to Mr.

Doe’s future employer for an entire year.

112. Professor sent negative references to Mr. Doe’s future empl
Professor who hired Mr. Doe afterward around August 201 8. |
113. The Professor who hired Mr. Doe told Mr. Doe that “Profes
Mr. Doe was the worst student, absolutely terrible.” |
114. | During Fall 2018 semester and Spring 2019 semester, Profe
negativity about Mr. Doe in his civil procedure and administrative law clas

students multiple times. The entire matter was recorded using Penn State L

system.

\N. Penn State enabled Defendant Feldbaum and Profe
behavior.

115.) On March 14, 2019, Defendant Feldbaum wrote, “I spoke w

|
4
|

oyees, including the

4

|
sor Mathews told me .

ssor Mathews spoke
s in front of other law

aw’s recording -

ssor Mathews’

a

ith CAPS(Counseling

and Psychological Services) this morning and they are willing to continue to meet with you ona

regular basis. For you to complete this sanction, you would need to sign at
verify your participation. The deadline for you to share that this release is s
15th.”

116. Mr. Doe communicated with Defendant Feldbaum his inten

elease so that | can

igned would be'April

tion to file a lawsuit,

to which on March 14, 2019, Defendant Feldbaum replied: “Please note that it would be

important for you to address any further comments related a legal process 1

27

o the University's

 
Case 4:19-cv-01438-KM Document 1. Filed 08/19/19 Page 28 of 34

General Counsel Office.” On March 29, 2019, regarding Mr. Doe’s appeal,

wrote, “I understand you may have filed out an appeal form online. There i

Administrative Hearing.” [Defendant Feldbaum’s typo was not corrected. ]

a

Defendant Feldbaum

{ no appeal to an

 

117. Defendant-Feldbaum ceased-to communicate with Mr, Doe since March 29.

118. Mr. Doe wrote to Danny Shaha, who supervises Office of Student Conduct and

serves as Assistant Vice President, Student Rights & Responsibilities from

Office of the Vice

President to seek additional assistance. To that, Mr. Shaha replied, “it is my understanding that

the conduct process is complete, and there are no further appeals.”
119. Professor Mathews’ public bashing of Mr. Doe in his class i
State Law’s class recording system, which the University has full access.

120. All of the communication between Defendant Feldbaum, Pr

s recorded using Penn

ofessor Mathews, and

Mr: Doe was under the university email system, which the University has full access to.

121. After Professor Mathews sent negative references to fellow

University professors,

spread negative rumors about Mr. Doe in his class, On January 11, 2019, he was promoted to

Associate Dean for Research and Partnerships at the law school. Professor Mathews served that

leadership position for one semester. His predecessor served the same leadership position for one

and a half year (three semesters).

.122. Professor Mathews, after he deliberately omitted acknowled

ging Mr. Doe and yet

used Mr. Doe’s contribution in his book, was promoted to Professor of Law by the University,

effective July 1,2019. '

 

 

'4 httos://news.psu.edu/story/57856 1/2019/06/20/academics/penn-state-promotions-acade.
2019

28

mic-rank-effective-july-|-

 
| |
Case 4:19-cv-01438-KM ‘Document 1 Filed 08/19/19 Page 29 of 34

CAUSES OF ACTION
Violation of the Fourteenth Amendment and 42 U.S.C. §' 1983

123. Plaintiff repeats and re-alleges each and every allegation hereinabove as if fully set

forth herein.
124. Student disciplinary proceedings at state-funded universities must be conducted in

conformity with the Due Process Clause of the Fourteenth Amendment. Goss v. Lopez, 419 U.S.

565 (1975).

| 125. Defendant Feldbaum determined that Mr. Doe had violated the University Code in

19 minutes. |

126. The process of “administrative hearing” was not disclosed in the University Code of

Student Conduct, and Defendant Feldbaum’s explanation was arbitrary.

127. Mr. Doe was accused of sending Professor Mathews five anonymous texts, but the

main documents being used in the hearing was. “Behavioral Threat Management Team Referral

 

Form.”

128. Mr. Doe presented evidence that the five text messages that Professor Mathews
alleged to have received were from an actual living person, Professor Matllews? phone number is
public, and Professor replied to one of the sendets as his colleagues. After the hearing, new
groundless speculation not being discussed in the hearing regarding Mr. Doe was made, falsly
accused Mr. Doe of committing fraud by manipulating caller ID.

129.. The final report, even though it was claimed to be sent from another hearing officer,
was altered by Defendant Feldbaum, and was created twenty-five minutes before Mr. Doe was

informed of the outcome of the case.

130. Mr. Doe’s appeal was not considered.
29

 
Case 4:19-cv-01438-KM Document 1, Filed 08/19/19 Page 30 of 34

First Amendment Retaliation

131. Plaintiff repeats and re-alleges each and every allegation hereinabove as if fully
set forth herein. . a |

132. Mr. Doe demanded an explanation for the counseling and psychological services

i
i
i

be
i
|

133. In response to Mr. Doe’s demand, Defendant Feldbaum wrote “I spoke with

CAPS(Counseling and Psychological Services) this morning, and they are willing to continue to

 

sanction after Defendant Feldbaum repeatedly asked for Mr. Doe’s release.

meet with you on a regular basis,” violated University policy and invaded Mr. Doe’s privacy. 7

Breach of Contract

134. Plaintiff repeats and re-alleges each and every allegation hereinabove as if fully set
forth herein.

135. Penn-State deviated from. its University Policy, a contract with every member of.

f i

Penn State Community. Specifically, Penn State broke its AD53, Privacy Policy regarding!

students’ protected health information. None of the procedure outlined in the privacy policy was

followed by Defendant Feldbaum.

136. Penn State deviated its Notice of Privacy Practices under Counseling and .

Psychological Services. Specifically, Mr. Doe’s protected health information was disclosed

, without authorization, and Mr. Doe’s right under the Notice of Privacy Practices was denied.

137, Penn State charges students for Counseling and Psychological Services under

 

- Student Fee.

138. Penn State deviated from the Code of Conduct and Student Organization Conduct

Procedures. Specifically, the Code was interpreted by Defendant Feldbaurh arbitrarily, and under

the Code, Defendant Feldbaum is the final degerminator and reviewer for the code.

30 /
Case 4:19-cv-01438-KM Document1 Filed 08/19/19 Page 31 of 34
| |
\

139. Penn State ignored its Values of Integrity, Respect, Responsibility, Discovery,
Excellence, and Community, by violating Mr. Doe’s privacy, interfering with Mr. Doe’s

education, and using student conduct procedure to resolve personal vendetta from a Professor. In
We ‘

addition, the sole interpreter of student conduct at Penn State actively assisted academically -
‘dishonest practice. . | |

Invasion of Privacy |

4 { |

140.. Plaintiff repeats and re-alleges each and every allegation hereinabove as if fully set

forth herein. . |

1
| ‘ I

141. Defendant Feldbaum, after failed to provide documents Mr. hve requested, used

“called” University

 

her power as the highest officer. at University Office of Student Conduct to

Counseling service to access Mr. Doe’s protected health information, wrot ; “I spoke with |

CAPS(Counseling and Psychological Services) this morning, and they are willing to continue to

 

meet with you on a regular basis.” > . |

142. Defendant Feldbaum is aware that the sanction will be reported to the bar
\ ‘ \ :

association and Mr. Doe’s future employer. a |

143. Defendant Feldbaum later claimed the sanction was to “support what you are
; |
doing already.” |
. .
144. Plaintiff repeats and re-alleges each and every allegation hereinabove as if fully set

‘forth herein. a |

145. The university had access to all the communications (emails), as well as Professor —

Mathews’ classroom rant regarding Mr. Doe, but failed to take any action| .

Negligence -

|
146. The university failed to provide a competent, unbiased offiper to manage disputes.

31 . | '
Case 4:19-cv-01438-KM Document 1 Filed 08/19/19. r39p 32 of 34

147. The University, along with Defendant Feldbaum, failed to properly investigate

faculty member’s claim against a student.

148. The University, along with Defendant Feldbaum, failed to investigate

\

inconsistencies among Professor Mathews’ words.

“149. The University enabled Professor Mathews to use his position of power to use

Defendant Feldbaum to pressure Mr. Doe to allow Professor Mathews’ academic misconduct.

150. The University, along with-Defendant Feldbaum, covered up Professor Mathews’

academic misconduct after Professor Mathews admitted, in writing, failing

Doe’s contribution in his casebook.

to acknowledge Mr.

151. The University allowed Defendant Feldbaum, co-chair of academic integrity force

to enable Professor Mathews’ academic misconduct of taking advantage of

work.
‘

when the student was facing disciplinary process.

153. The University failed to monitor CAPS(Counseling and Psy

Mr. Doe’s academic

152. “The University failed to provide and enforce adequate protection to the students

chological Services)

by allowing Defendant Feldbaum to obtain Mr. Doe’s protected health information, and

impermissibly disclose Mr. Doe’s protected health information.
154. The University allowed Defendant Feldbaum, highest level

to use her position of power to retaliate against Mr. Doe.

i

32

officer at Penn State

 
Case 4:19-cv-01438-KM Document 1 Filed 08/19/19 Page 33 of 34

DEMAND FOR RELIEF |

WHEREFORE, Plaintiff prays that the Court award the following relief:

(1) declare, for the foregoing reasons, that the Defendant violated Plaintiff's —

Fourteenth Amendment right to due process of law; |
| |

(ii) declare, for the foregoing reasons, that the Defendant retaliated against Plaintiff

A

for Plaintiff's First Amendment exercise;

(iii) issue an injunction requiring that the Office of Student Conduct vacate the finding

|
that Plaintiff was “responsible” for violating the Code of Conduct; |

poe

(iv) issue an injunction requiring that Penn State reinstate Plaintiff as a student in

|
|
|

(v) issue an injunction requiring that the Office of Student Conduet expunge all

good standing at Penn State;

aspects of Plaintiffs student disciplinary file pertaining to the allegations leveled against him by

Complainant;

(vi) award to Plaintiff monetary damages, and cost of suit; and;

 

' (vii) award such further relief as deemed necessary and just by this court.

3

August 15, 2019 Respectfully submitted,

Ton Joe

John Doe

33
 

 

 

 

 

 

 

 

 

 

 

Ba

 

UNITED STATES
POSTAL SERVICE ©

 

 

 

 

 

 
